Case 1:19-cv-05970-MKB-JO Document 24 Filed 06/02/20 Page 1 of 1 PageID #: 385




                              HANG & ASSOCIATES, PLLC
                                      ATTORNEYS AT LAW
                                   136-20 38th Avenue, Suite 10G
                                     Flushing, New York 11354
                                                                                 June 2, 2020

Shan Zhu, Esq.
Tel : (718) 353-8522
Fax: (718) 353-6288
Email: szhu@hanglaw.com

VIA ECF
The Honorable James Orenstein
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:    Zhou v. Iris Tea & Bakery Inc. et al
                       Civil Action No.1:19-cv-05970
                                         Status Report

Dear Hon. James Orenstein:

        This firm represents the Defendants in the above-referenced matter. I am writing jointly with
the Plaintiff’s counsel in anticipating the telephonic conference on June 3, 2020. Parties regard to the
late submission of this status report.

       The Parties have complied with the Court’s January 8, 2020 scheduling order. Parties
exchanged the initial disclosure. Both parties served the discovery requests before February 28.
However, the both sides’ discovery requests are outstanding.

       Parties anticipate to furnish the discovery responses on or before June 12.

                                                               Respectfully submitted,

                                                                /s/ Shan Zhu
                                                               Shan Zhu, Esq.

Cc: All counsel of record (via ECF)
